As filed with the Securities and Exchange Commission on November 4, 2011. Registration No. 333-113385 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CHINA FIRE & SECURITY GROUP, INC. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation or organization) 04-3253298 (I.R.S. Employer Identification Number) B-2enter, C2 Dongsanhuanbeilu, Chaoyang District, Beijing 100027 People’s Republic of China (Address of principal executive offices) UNIPRO FINANCIAL SERVICES, INC. 2 (Full title of the plan) Brian Lin Chief Executive Officer South Banbidian Industrial Park, Liqiao Township, Shunyi District Beijing 101304, People’s Republic of China + (86 10) 8416 3816 (Name, address and telephone number of agent for service) Copies to: Ling Huang, Esq. Shearman & Sterling LLP 12th Floor, East Tower, Twin Towers Jianguomenwai Dajie, Beijing 100022 + (86 10) 5922 8000 Explanatory Statement This Post-Effective Amendment No. 1 relates to the Registration Statement on Form S-8 (File No. 333-113385) (the “Registration Statement”) of China Fire & Security Group, Inc. (previously named UniPro Financial Services, Inc.), a Florida corporation (the “Registrant”), pertaining to the registration of 1,000,000 shares of the Registrant’s common stock, $0.001 par value per share (the “Shares”) issuable under the UniPro Financial Services, Inc. 2003 Equity Incentive Plan, which was filed with the Commission on March 8, 2004. Pursuant to an Agreement and Plan of Merger dated May 20, 2011 by and among Amber Parent Limited, an exempted company incorporated in the Cayman Islands (“Parent”), Amber Mergerco, Inc., a Florida corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), and the Registrant, Merger Sub was merged with and into the Registrant (the “Merger”), with the Registrant surviving the merger as a wholly-owned subsidiary of Parent. The Merger became effective on November 4, 2011. In connection with the closing of the Merger, the offering pursuant to the Registration Statement has been terminated.In accordance with undertakings made by the Registrant in the Registration Statement to remove from registration, by means of post-effective amendments, any of the securities that remain unsold at the termination of the offering, the Registrant hereby removes from registration the Shares registered but not sold under the Registration Statement as of the date hereof, if any. SIGNATURES The Registrant.Pursuant to the requirements of the U.S. Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post Effective Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Beijing, China, on November 4, 2011. CHINA FIRE & SECURITY GROUP, INC. By: /s/ Brian Lin Name: Brian Lin Title: Chief Executive Officer Pursuant to the requirements of the U.S. Securities Act of 1933, as amended, this Post-Effective Amendment No. 1 to the Form S-8 Registration Statement has been signed below by the following persons in the indicated capacities on November 4, 2011. /s/ Weigang Li Chairman of the Board Weigang Li /s/ Brian Lin Chief Executive Officer and Director Brian Lin (Principal Executive Officer) /s/ Tongzhou Qin Chief Financial Officer Tongzhou Qin (Principal Financial Officer) /s/ Weishe Zhang Chief Technology Officer, Vice President of Strategic Weishe Zhang Planning and Director /s/ Guoyou Zhang Director Guoyou Zhang /s/ Yinqing Li Director Yinqing Li /s/ Xianghua Li Director Xianghua Li /s/Albert McLelland Director Albert McLelland
